Citation Nr: 0820110	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-23 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric condition, other than post-traumatic stress 
disorder (PTSD), claimed as secondary to a service-connected 
disability of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran and his sister testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ) in April 2008.

The Board observes that the claim of entitlement to service 
connection for a mental condition to include depression was 
initially denied in a December 2003 rating action.  The 
veteran filed a timely Notice of Disagreement (NOD) with that 
decision but subsequently withdrew his appeal.  See Veteran's 
statements dated in August 2004 and November 2005.  
Thereafter, in a statement received in November 2005, he 
filed a claim to reopen.  Accordingly, the Board concludes 
that the claim was not pursued on appeal and is correctly 
characterized as requiring the presentation of new and 
material evidence.

The Board observes that the evidence currently on file 
includes a medical statement provided in April 2007, 
indicating that the veteran meets the criteria for PTSD.  It 
does not appear that PTSD was diagnosed prior to this time, 
or that a service connection claim for PTSD was adjudicated 
at any time.  The U.S. Court of Appeals for the Federal 
Circuit has held that a claim based on the diagnosis of PTSD, 
taken alone or in combination with a prior diagnosis of a 
related mental disorder, states a new claim, for 
jurisdictional purposes, when PTSD had not been diagnosed and 
considered at the time of the prior notice of disagreement, 
as is the case here.  Ephraim v. Brown, 82 F.3d 399 (1996).  

Based on the Federal Circuit's holding in Ephraim, the Board 
finds that the veteran's PTSD claim is separate and distinct 
from the appealed claim of entitlement to service connection 
for a psychiatric disorder claimed on a secondary basis, 
requiring the presentation of new and material evidence to 
reopen it.  Moreover, in this case, a PTSD claim is not 
subject to an initial finding requiring the presentation of 
new and material evidence to reopen the claim, as it has 
never been the subject of a prior adjudication and final 
decision.  As such, the issue of entitlement to service 
connection for PTSD is referred to the RO for appropriate 
action.

The decision below includes an order reopening a previously 
denied claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD.  The underlying claim 
of service connection for a psychiatric disorder (on the 
merits) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder (other than 
PTSD) secondary to a service-connected disability of the 
lumbar spine was denied in a December 2003 rating decision; 
the veteran did not initiate a timely appeal.

2.  The evidence received since the December 2003 decision is 
new and raises a reasonable possibility of substantiating the 
service connection claim for a psychiatric disorder (other 
than PTSD).


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).


2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
psychiatric disorder (other than PTSD) has been received.  38 
U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.304, 3.310, 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally filed a claim of entitlement to 
service connection for a nervous condition secondary to a 
service connected back disability in September 2002.  The 
claim was denied in December 2003 rating decision.  Notice of 
the denial and appellate rights were provided in December 
2003.  The appellant failed to pursue an appeal and the 
denial of the claim became final in December 2004.  See 38 
U.S.C.A. § 7105.  As a result, the service connection claim 
for a psychiatric disorder to include depression, may be 
reopened and considered on the merits only if new and 
material evidence has been received since the time of the 
last final adjudication, in this case, December 2003.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett, supra.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran primarily maintains that his claimed psychiatric 
disorder, to include depression, is secondary to a service-
connected disability of the lumbar spine.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Board notes that 
the provisions of 38 C.F.R. § 3.310 were amended in 2006.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment 
sets a standard by which a claim of service connection based 
on aggravation is judged, but it applies only after it is 
determined that there has indeed been some worsening due to 
service-connected disability.  The Court has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 446 (1995); 38 C.F.R. § 3.310.

The evidence of record at the time of the December 2003 
rating decision includes the veteran's service medical 
records (SMRs), DD Form 214, a VA examination conducted in 
February 1978, VA treatment records dated in 1989, 2002 and 
2003, a medical statement from a VA doctor dated in June 
2003, and a VA examination conducted in October 2003

The veteran's DD Form 214 indicated that his MOS was as an 
ammo storage specialist.  The SMRs are negative for any 
complaints, treatment or diagnosis relating to a psychiatric 
disorder.  The SMRs reflect that the veteran sustained a low 
back injury in February 1977.  The separation examination 
conducted in June 1977 showed that psychiatric evaluation was 
normal and that the veteran denied having nervous trouble of 
any sort or symptoms of depression or excessive worry.  

When examined by VA in February 1978, during the first post-
service year, psychiatric and personality evaluation was 
described as normal.  

Service connection for residuals of an injury to the 
lumbosacral spine was granted in an April 1978 rating action, 
for which a 20% evaluation was assigned effective from July 
1977; an increased evaluation of 50% was granted in an August 
1999 rating action, effective from May 1999.   

As previously noted, the veteran filed a claim of entitlement 
to service connection for a nervous condition secondary to a 
service connected back disability in September 2002.  

VA records reflect that the veteran was hospitalized in March 
1989 for treatment of cocaine dependence and drug 
rehabilitation.  

Private medical records dated in September 2002 reflect that 
adjustment disorder with depressed mood was diagnosed.  
Diagnoses of major depression are shown by April and July 
2003 records.   

The file contains a medical statement from a VA physician 
dated in June 2003.  The physician indicated that he had 
evaluated the veteran in February 2003 and indicated that the 
veteran suffered from depression with one of his major 
stressors being back pain.  The doctor indicated that the 
current diagnosis was major depressive disorder and opined 
that chronic back pain was one of the major factors 
contributing to the depression.  

The veteran was evaluated by VA in October 2003 at which time 
a diagnosis of major depressive disorder, recurrent was made.  
The examiner indicated that the veteran had been suffering 
from major depressive disorder for several years with the 
predominant factors contributing to this condition being 
financial, social and medical, primarily attributable to a 
heart attack and bypass surgery.  The examiner commented that 
any mention of a back condition during the interview was only 
incidental.  

The RO denied the claim in December 2003 reasoning that the 
evidence did not show that a mental condition was related to 
a service-connected disorder of the lumbar spine.  Again, a 
timely appeal was not received.

In November 2005, the veteran filed an application to reopen 
the claim of entitlement to service connection for a 
psychiatric condition to include depression, claimed as 
secondary to a service-connected disability of the lumbar 
spine.

Evidence received since the December 2003 decision includes a 
medical statement of Dr. S. dated in June 2004 indicating 
that he had been treating the veteran for depression since 
1997.  The doctor indicated that the veteran had experienced 
severe bouts of depression and treatment for the same, which 
was complicated by ongoing severe stress of chronic back 
pain.  The doctor indicated that the back disability had been 
an aggravating factor in the veteran's depression.

Also submitted were December 2005 and April 2007 statements 
from the veteran's sister, a social worker, attesting to the 
veteran's co-existing back problems and depression diagnosed 
since 1997.   

An August 2006 medical statement from a private psychiatrist 
states that the veteran had been followed since 1997 for 
treatment of depression.  

Because the evidence received since December 2003 was not 
previously of record, it is clearly new.  Moreover, the 
aforementioned evidence addresses the issue before the Board, 
namely a secondary relationship between a currently diagnosed 
psychiatric disorder, specifically depression, and a service-
connected back disability, and suggests that the claimed 
secondary relationship may exist.  Accordingly, evidence has 
been presented since the December 2003 final decision, which 
raises a reasonable possibility of substantiating the claim, 
and which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Accordingly, the Board 
concludes that the newly received evidence constitutes new 
and material evidence within the meaning of 38 C.F.R. § 
3.156, and the claim is reopened.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim of service connection for a 
psychiatric disorder and a decision at this point poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder (other than PTSD) is reopened; to this 
extent, the appeal is granted.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the appellant in 
the development of the claim by obtaining relevant records 
which could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1353, (Fed. Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(Holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach); Peters v. Brown, 6 Vet. App. 
540, 542 (1994).  38 U.S.C.A. § 5107(a).

In view of the determination that the veteran's claim of 
service connection for a psychiatric disorder is reopened, 
the Board finds that additional development is necessary 
before a decision on the merits of the claim can be reached.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

The veteran has claimed entitlement to service connection for 
a psychiatric disorder, to include depression, secondary to 
service-connected disability of the lumbar spine.  The Board 
observes that there has been a change in the law as effects 
claims bought on a secondary basis under 38 C.F.R. § 3.310.  
Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
the new provisions require that service connection not be 
awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995)

A medical examination and opinion regarding any link between 
the veteran's currently claimed psychiatric disorder other 
than PTSD and his service-connected back disability, which 
addresses causation, and the question and possibility of 
aggravation, would prove helpful in this case prior to final 
resolution of the claim.




Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met, to include 
notice which encompasses consideration of 
claims based upon secondary service 
connection under 38 C.F.R. § 3.310.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his currently 
claimed psychiatric disorder, other than 
PTSD.  The claims file should be made 
available to the examiner to ensure 
awareness of the veteran's pertinent 
history.  The examiner should ascertain 
and opine as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that:

a) The veteran's low back disability 
caused or aggravated any currently 
diagnosed psychiatric disorder, other 
than PTSD.  

b) If it is determined that 
aggravation beyond the natural 
progress of the psychiatric 
disorders exists, the examiner 
should be asked to identify the 
baseline level of severity of the 
symptoms prior to aggravation and 
the level of severity of symptoms 
due to service connected 
aggravation.  

c) If no such relationship between the 
veteran's psychiatric disorder 
(depression) and back disability is 
found, the examiner should opine as to 
whether any currently diagnosed 
psychiatric disorder, other than PTSD) is 
related to military service or any event 
that occurred therein.  

The examiner should give a rationale 
based on the facts of the case and any 
medical literature for all opinions and 
conclusions drawn.

* Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it

** Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed. In particular, review the 
requested examination report (if an 
examination is performed) to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand, and if it is not, take corrective 
action.

4.  Thereafter, readjudicate the claim of 
service connection for a psychiatric 
disorder other than PTSD, claimed as 
secondary to the veteran's service-
connected back disability, pursuant to 38 
C.F.R. § 3.310(a)(b).  If the decision is 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


